Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Campbell on 1/7/21.

The application has been amended as follows: 

12.	(Currently amended) A cover for a pitcher comprising:
a cover body adapted to cover at least a portion of an opening of the pitcher, wherein the cover body includes an upper surface and an under surface;
a filter removably attached to the cover body at the under surface, and arranged such that fluid poured through an opening in the cover body engages at least a part of the filter for filtering the fluid; and
an indication assembly removably attached to the cover body at the under surface, wherein the sensor assembly includes a sensor for detecting a movement of the pitcher upon expiry of the filter, wherein the sensor identifies an expiration period for the filter and activates only upon expiry of the filter to detect movements and transmits 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8 and 12, the closest prior art to Bari and Ma teaches the recited indication assembly as detailed in the previous office action and further teaches the sensor is for detecting a movement of the pitcher, wherein the sensor identifies the expiration period for the filter but does not teach the sensor activates only upon expiry of the filter to detect movements nor would it have been obvious to provide such a feature as part of the indication assembly of Bari or Ma.
The additional claims are allowable as depending from claim 1, 8 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778